Citation Nr: 1401876	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  11-18 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis.

2.  Entitlement to service connection for left ulnar neuropathy secondary to supraspinatus tendinosis of the left shoulder.

3.  Entitlement to an increased evaluation in excess of 20 percent for supraspinatus tendinosis of the left shoulder.


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1995 to November 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  March 2010, and January 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran previously had a claim for service connection for left ulnar neuropathy denied on a direct basis in a June 2009 rating decision.  The Veteran in November 2009 then argued that left ulnar neuropathy was a secondary to her service connected left shoulder disability.  The Veteran's claim for secondary service connection was adjudicated in a March 2010 rating decision, which is now on appeal to the Board.  As such the Board will only address secondary service connection.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" systems to insure a total review of the evidence. 
 

FINDINGS OF FACT

1.  Multiple sclerosis did not have its onset in service nor did it manifest to a compensable degree within seven years after her discharge from service.

2.  The competent and credible evidence fails to demonstrate that the Veteran has left ulnar neuropathy that is related to active duty service, to include service-connected supraspinatus tendinosis of the left shoulder.



3.  There is no evidence showing that supraspinatus tendinosis of the left shoulder is manifested by impairment of the humerus such that there is fibrous union, nonunion or loss of the humeral head, limitation of motion to 25 degrees from the side or intermediate scapulohumeral ankylosis.


CONCLUSIONS OF LAW

1.  Multiple sclerosis was not incurred in or aggravated by service, and may not be presumed to be related thereto. 38 U.S.C.A. §§ 1110, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

2.  Left ulnar neuropathy is not secondary to any service-connected disorder.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).
 
3.  The criteria for an evaluation in excess of 20 percent for supraspinatus tendinosis of the left shoulder have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5201, 5202 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Board must discuss whether VA has complied with its duties to notify and assist the Veteran in substantiating her claims. In this respect, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1). The notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran's claim for an increased rating to her left shoulder requires generic VCAA notice.  VA must give notice that states evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment is needed, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) 

Letters sent to the Veteran in January 2009, and September 2010 advised the Veteran with what information or evidence is necessary to substantiate her service connection and increased rating claims as well as her and VA's respective responsibilities in obtaining such evidence and information, and how VA determines the disability rating, and effective date.  The VCAA letters were sent prior to the rating decisions in March 2010 and January 2011.  Therefore, VA fulfilled its duty to notify. 

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The RO associated the Veteran's service treatment records (STRs) and VA treatment records with the claims file.  The claims file also contains Social Security Administration (SSA) records, and the medical records used in determining the Veteran's SSA disability claim.  Private medical records from Progressive Physical Therapy, Image Care LLC, University of South Carolina, Palmetto Hospital, and Grace Medical are of record.  The Veteran has not identified any treatment records aside from those that are already of record, nor is there any indication that the Veteran has sought additional treatment relevant to the instant appeal.

In January 2010, VA provided the Veteran with a Neurological Disorder examination and obtained a medical opinion addressing whether the Veteran's left ulnar neuropathy is related to her service connected left shoulder disability.   The exam and opinion is adequate, as the examination report shows that the examiner, considered the Veteran's relevant medical/military/occupational history, conducted a physical examination with testing and provided reasoned analysis to support the medical opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that VA must ensure that the examination provided is adequate).  

Similarly, the Veteran was given VA examinations for an increased rating for joints in January 2009, and September 2010, to examine the extent of the Veteran's left shoulder disability.  The exams and opinions are adequate, as the examination report shows that the examiner, considered the Veteran's relevant medical/military/occupational history, conducted a physical examination with range of motion testing and provided reasoned analysis to support the medical opinions.  See Stefl v. Nicholson and Barr v. Nicholson. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  The Board finds a VA examination is not warranted because the evidence of record does not establish an in-service event, injury, or disease to which the post-service diagnosis of multiple sclerosis may be associated or the presence of a multiple sclerosis, or symptoms reasonably attributed thereto, during the applicable presumptive period. See McLendon. In a case involving a non-combat veteran, VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  Bardwell v. Shinseki, 24 Vet.App. 36, 39-40 (2010).  Furthermore, the Veteran has only recently speculated that her multiple sclerosis may be due to service which is insufficient to trigger the duty to assist.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010)(rejecting the theory that medical examinations are to be routinely and virtually automatically provided to all veterans in disability cases involving nexus issues). 

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of her claim.   
 

II. Service Connection 

Service connection may be granted for a disability resulting from an injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77   (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  However, the veteran may not be competent to identify a complex condition, or provide an opinion on etiology of a condition not capable of lay diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 & n.4 (stating that a veteran is not competent to identify a complex disability like cancer); See also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (stating that rheumatic fever is not a condition capable of lay diagnosis).

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight and account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).  
 
If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b).   Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  Service connection may also be granted for multiple sclerosis if manifested to a compensable degree within seven years following discharge from active military service will be service-connected.  38 C.F.R. §§ 3.307, 3.309.

A disability can be service connected on a secondary basis if it is proximately due to or the result of a service-connected condition.  See 38 C.F.R. § 3.310(a) (2012).  In order to establish entitlement to service connection on a secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Multiple Sclerosis

The Veteran has reported that she was diagnosed with multiple sclerosis in August of 2007.  The Veteran stated that this disease caused different problems with her legs and argues that other soldiers are being discharged from the military with multiple sclerosis and lupus.  

Evidence from private treatment shows that in January 2008 an MRI scan of the brain was reviewed and the examiner found that the Veteran suffered from multiple sclerosis.  In June 2010, the Veteran sought private treatment and the physician stated in review that the Veteran has multiple sclerosis.  

Review of the Veteran's Service Treatment Records (STR) show that the Veteran suffered from chronic shoulder pain, shortness of breath, and a heart murmur.  While the Veteran complained of swollen or painful joints at her Report of Medical History in June 1996, this complaint was for her shoulder.  The Veteran was also instructed to limit her activity because of her shoulder pain while in service.  

Initially, the Board notes that the Veteran is currently diagnosed with multiple sclerosis and therefore has a current disability required under 38 C.F.R. § 3.303.  In addition, the Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of multiple sclerosis. The Veteran sought medical care for various conditions while in service, mostly dealing with her shoulder pain, but there is no mention of symptoms or a diagnosis of multiple sclerosis.  Furthermore, post-service private and VA treatment records show that the Veteran was diagnosed with multiple scleroses in 2007, nearly eleven years after her separation from service, and four years after the presumptive period. Such a lapse of time is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333   (Fed. Cir. 2000).  Moreover, there is no competent evidence of record that links the Veteran's multiple scleroses to any event in service.
 
Finally, while the Veteran may believe that her multiple scleroses is related to her military service, she has not provided any sufficiently probative evidence to support her claim. The Board acknowledges that lay evidence may be sufficient to establish a causal relationship between a current disability and service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  Here, however, the Veteran is not competent to provide a probative opinion as to the etiology of her multiple sclerosis due to the complex nature of the disability.

Additionally, there is no medical evidence of record showing that multiple sclerosis was manifested during seven years after her service.  Medical records do not show a history of multiple scleroses diagnosed until as early as August 2007.  Therefore, there is no competent and credible evidence of record showing that multiple scleroses was manifested during the Veteran's presumptive period from active duty, and presumptive service connection for multiple scleroses as a chronic disease is not warranted.  38 C.F.R. §§ 3.307, 3.309.


Left Ulnar Neuropathy

VA treatment records show that the Veteran underwent an electromyography procedure in December 2004.  The Veteran's left ulnar sensory response was low amplitude, and showed significant slowing across the elbow.  The physician stated that the procedure revealed evidence of left ulnar neuropathy localized to the elbow that was moderate in degree.  In December 2004 the Veteran had complaints of hand numbness.  VA physicians further stated that the Veteran does reveal evidence of an ulnar neuropathy, but no evidence of plexopathy or long thoracic neuropathy.  The physician also stated that the ulnar neuropathy might be related to her diabetes.  Ulnar neuropathy at the elbow was further confirmed in January 2005 while the Veteran was receiving VA treatment.  

In January 2010 the Veteran underwent a VA neurological disorder examination.  The examiner reviewed the Veteran's medical history, including the Veteran's nerve study, and private MRIs.  The examiner stated that the Veteran complained of muscle spasms in her left shoulder, and numbness in her left arm.  A physical examination demonstrated no objective abnormality in the Veteran's left upper extremity of ulnar nerve dysfunction.  The examiner did not find evidence of muscle atrophy.  The examiner diagnosed the Veteran's spinal cord abnormality as related to her multiple sclerosis and unrelated to her military service.  The examiner further stated that there is no correlation with the Veteran's left shoulder tendonitis and the Veteran's left ulnar neuropathy due to compression of the elbow.  The examiner also found that it is less likely as not that the Veteran's left ulnar neuropathy is related to her left shoulder problems.  The examiner stated that there is no reason to suspect that an ulnar neuropathy at the elbow would be related to the shoulder.  

The Veteran fulfills the current disability, and service-connected disability elements for secondary service connection, however a medical nexus does not exist.  The January 2010 VA examiner gave a negative nexus opinion and stated that the Veteran's left ulnar neuropathy is not at least as likely as not related to the Veteran's left shoulder disability.  No medical evidence stating that a nexus exists is of record.  

Finally, while the Veteran may believe that her left ulnar neuropathy is related to her left shoulder disability, she has not provided any sufficiently probative evidence to support her claim of secondary service connection. The Board acknowledges that lay evidence may be sufficient in some cases to establish a causal relationship between a current disability and service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  Here, however, as the medical question in issue is complex in nature, the Board finds that the Veteran's opinion as to the etiology of her left ulnar neuropathy does not create the requisite nexus needed for secondary service connection.

III. Increased Rating

The Veteran was assigned a 20 percent disability rating in April 1997, this was confirmed and continued in a January 2011 rating decision.  The Veteran seeks an increased rating for her left shoulder currently rated at 20 percent disabling.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In evaluating increased rating claims staged ratings must be considered.  Id. at 509-10. 

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.

Diagnostic Code 5201 assigns a 20 percent evaluation for limitation of motion of the minor arm at shoulder level or midway between the side and shoulder level. 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2013); See also 38 C.F.R. § 4.71a Plate I (2013).  A 30 percent evaluation for limitation of the minor arm to 25 degrees to the side. Id. 

Diagnostic Code 5202, for impairment of the humerus, assigns a 20 percent evaluation for malunion of the humerus of the minor arm with moderate deformity or marked deformity. 38 C.F.R. § 4.71a, Diagnostic Code 5202 (2013).  Diagnostic Code 5202 also contemplates recurrent dislocation of the humerus at the scapulohumeral joint.  Id.  A 20 percent evaluation is assigned with infrequent episodes of dislocation, and guarding of movement only at shoulder level; or with frequent episodes of dislocation and guarding of all arm movements.  Id.  Diagnostic Code 5202 assigns a 40 percent evaluation for fibrous union of the minor arm; a 50 percent evaluation for nonunion (false flail joint) of the minor arm; and a 70 percent evaluation for loss of head of (flail shoulder) for the minor arm. Id.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

At the September 2010 VA medical examination, the Veteran reported that she is right-handed.  Therefore, her left shoulder disability affects her minor joint.  The Veteran stated that she has daily pain in her shoulder which interferes with her sleeping.  The Veteran also stated that her pain increases with overhead activity, and that her pain is accompanied by instability.  The Veteran stated that within the past year of the examination she did receive pain shots, and physical therapy for her left shoulder.  The Veteran stated that she stopped working as a security guard because of her shoulder.  She stated she was unable to use her weapon in her work activities and was unable to brush her daughter's hair.  The Veteran stated that she felt her shoulder problem is consistent without flare-ups.  The Veteran reported using a sling as needed.  The examiner stated that all motion of the shoulder appears painful, and that active range of motion was impossible to carry out.  Passive range of motion testing showed that the Veteran had abduction to 45 degrees, flexion 45 degrees, external rotation 60 degrees and internal rotation 90 degrees.  The Veteran did not have limitation of motion after repetitive use.  The Veteran was unable to scratch the back of her head or her own back with her left shoulder.  Impingement testing was positive at 45 degrees.  

Considering the pertinent evidence, the Board finds that a rating greater than 20 percent for the Veteran's supraspinatus tendinosis of the left shoulder is not warranted at any point during the pendency of the appeal.

The medical evidence in this case reflects a range of motion of the left arm greater than 25 degrees from the side, even considering the effects of repetitive use, potential flare-ups, pain and stiffness.  As such, a higher rating is not warranted on the basis of limitation of motion of the arm.

The Board has also considered the applicability of other diagnostic codes for rating this disability, but finds that no other diagnostic code provides a basis for higher rating.  In this regard, ankylosis, and impairment of the clavicle and scapula is not shown.  See 38 C.F.R. § 4.71a Diagnostic Code 5203. The highest rating available for recurrent dislocation of the humerus and malunion of the humerus, for the minor extremity, is 20 percent, and loss of head, nonunion, and fibrous union of the humerus are not shown. See 38 C.F.R. § 4.71a Diagnostic Code 5202.  The disability also has not been shown to involve any factors that warrant evaluation under any other provision of VA's rating schedule. 

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for an increased evaluation for her service-connected left shoulder disability.

In reaching these conclusions, the Board also has considered whether the Veteran is entitled to an increased level of compensation for the disabilities at issue on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected supraspinatus tendinosis of the left shoulder.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.

Specifically, as discussed above, Diagnostic Codes 5201 and 5202 specifically address the symptoms associated with the service-connected disability..  Thus, the Board finds the manifestations of the supraspinatus tendinosis of the left shoulder have been compensated by the assigned rating, and therefore the schedular rating is adequate.  Therefore, referral of this disability for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to service connection for multiple sclerosis is denied.

Entitlement to service connection for left ulnar neuropathy secondary to supraspinatus tendinosis of the left shoulder is denied.

Entitlement to an increased evaluation in excess of 20 percent for supraspinatus tendinosis of the left shoulder is denied.




____________________________________________
WAYNE M. BRAEUER
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


